Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-8, 10-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210344991 A1 to Todd et al. (“Todd”) and US 20210026884 A1 to Mahajan et al. (“Mahajan”).

As to claim 1, Todd teaches an operating method of an electronic device, the method comprising: retrieving an image thumbnail extracted from a game video being broadcast live (¶0365, synchronize with a live game or a previous game using show number or other identifying information); in response to the image thumbnail being a game thumbnail, displaying the game thumbnail on a display screen (¶0244, IP-based widgets that display themselves when the video plays. A widget can determine the selection of a video stream from multiple possible video streams when the widget is displayed on the video screen. Widget content can be shared with other users in a user-blended HDMI video and IP-TV environment. A widget can be recommended to users for a user-blended, large screen, HDTV environment based on similarity to other users. Video content can be recommended to users for a user-blended, large screen, HDTV environment based on similarity to other users. A personalized, contextual group of widgets that are preferred by a particular user can be organized and displayed based on the context of content displayed on the display screen from an HDMI output device that handles multiple HDMI input streams. A customized user interface can be provided which comprises one or more groups comprising widgets, and internet browser windows, wherein a user is able to flip between groups of widgets); Todd does not teach in response to the image thumbnail being an advertisement thumbnail, removing the advertisement thumbnail on the display screen.  Mahajan teaches in response to the image thumbnail being an advertisement thumbnail, removing the advertisement thumbnail on the display screen (¶0019, include a series of advertisements for unrelated products. Based on the comparison, the system may determine that the thumbnail 104 and the frames 106 do not depict related subject matter. Therefore, the system may exclude video result 110 from the results list 108).  In view of the teachings of Mahajan, it would have been obvious before the effective filing date of the invention to modify the teachings of Todd.  The suggestion/motivation would be excluding or verifying video content items based on whether the content of the video corresponds to an image content item linked to the video.
As to claim 2, Todd and Mahajan teaches the method of claim 1, further comprising: determining whether the image thumbnail is the game thumbnail or the advertisement thumbnail using a pre-trained deep learning model (¶0018, plurality of relevant video results, including video result 110. The system identifies thumbnails to which each of the video results is linked. In FIG. 1, the video result 110 is linked to thumbnail (i.e., thumbnail 104). The thumbnails may include representative images, embedded images, thumbnails, textual descriptions, animations, URLs, any other suitable content that is seemingly descriptive of the underlying video content, or any combination thereof. The video result may be linked to the thumbnail via metadata, tags, or hyperlink, by being stored in the same location as the video result, by being embedded in the display).
As to claim 5, Todd and Mahajan teaches the method of claim 2, wherein the pre-trained deep learning model comprises: a preprocessing model configured to extract at least one feature point from the image thumbnail; and a classification model configured to analyze the feature point and determine whether the image thumbnail is the game thumbnail or the advertisement thumbnail (¶0018, plurality of relevant video results, including video result 110. The system identifies thumbnails to which each of the video results is linked. In FIG. 1, the video result 110 is linked to thumbnail (i.e., thumbnail 104). The thumbnails may include representative images, embedded images, thumbnails, textual descriptions, animations, URLs, any other suitable content that is seemingly descriptive of the underlying video content, or any combination thereof. The video result may be linked to the thumbnail via metadata, tags, or hyperlink, by being stored in the same location as the video result, by being embedded in the display).
As to claim 6, Todd and Mahajan teaches the method of claim 1, wherein the retrieving comprises retrieving one of a plurality of image thumbnails extracted from the game video and stored over time, the plurality of image thumbnails including the image thumbnail (Todd, ¶0245).
As to claim 7, Todd and Mahajan teaches the method of claim 6, wherein the retrieving comprises retrieving one of the image thumbnails at a time interval (Todd, ¶0653).
As to claim 8, Todd and Mahajan teaches the method of claim 2, wherein the pre-trained deep learning model is trained using another game video corresponding to the same event as that of the game video being broadcast live, as training data (Todd, ¶0025).
As to claim 10, see the rejection of claim 1.
As to claim 11, see the rejection of claim 1.
As to claim 12, see the rejection of claim 2.
As to claim 15, see the rejection of claim 5.
As to claim 16, see the rejection of claim 6,
As to claim 17, see the rejection of claim 7.
As to claim 18, see the rejection of claim 8. 

Claim(s) 3, 9, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd and Mahajan as applied to claim 2 above, and further in view of US 10628680 B2 to Babenko et al. (“Babenko”).

As to claim 3, Todd and Mahajan teaches the method of claim 2, Todd and Mahajan does not teach wherein the pre-trained deep learning model is implemented by, acquiring a plurality of image thumbnails from the game video, classifying the acquired image thumbnails into game thumbnails and advertisement thumbnails, training a deep learning model based on the game thumbnails and advertisement thumbnails, and running a test on the pre-trained deep learning model.  Babenko teaches wherein the pre-trained deep learning model is implemented by, acquiring a plurality of image thumbnails from the game video, classifying the acquired image thumbnails into game thumbnails and advertisement thumbnails, training a deep learning model based on the game thumbnails and advertisement thumbnails, and running a test on the pre-trained deep learning model (Col. 5, lines 10-15). In view of the teachings of Babenko, it would have been obvious before the effective filing date of the invention to modify the teachings of Todd and Mahajan.  The suggestion/motivation would be to   analyze and score each image associated with a group to determine representative image or images for the group.
As to claim 9, Todd, Mahajan and Babenko teaches the method of claim 3, wherein the deep learning model is trained based on a portion of the game thumbnails and the advertisement thumbnails, and the test is run on the pre-trained deep learning model based on a remaining portion of the game thumbnails and a remaining portion of the advertisement thumbnails (Col. 5, lines 10-15).
As to claim 13, see the rejection of claim 3.
As to claim 19, see the rejection of claim 9.


Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd, Mahajan and Babenko as applied to claims 3 and 13 above, and further in view of US 20160269794 A1 to Shimura et al. (“Shimura”).
As to claim 4, Todd, Mahajan and Babenko teaches the method of claim 3, Todd, Mahajan and Babenko does not teach wherein the pre-trained deep learning model is implemented by, if a ratio of a number of the game thumbnails to a number of the advertisement thumbnails exceeds a range, generating at least one advertisement thumbnail based on at least one of the advertisement thumbnails and increasing the number of advertisement thumbnails, and training the deep learning model based on the number of the game thumbnails and the increased number of the advertisement thumbnails.  Shimura teaches wherein the pre-trained deep learning model is implemented by, if a ratio of a number of the game thumbnails to a number of the advertisement thumbnails exceeds a range, generating at least one advertisement thumbnail based on at least one of the advertisement thumbnails and increasing the number of advertisement thumbnails, and training the deep learning model based on the number of the game thumbnails and the increased number of the advertisement thumbnails (¶0148). In view of the teachings of Shimura, it would have been obvious before the effective filing date of the invention to modify the teachings of Todd, Mahajan and Babenko.  The suggestion/motivation would be to easily change a screen layout of multi-view video in a system that allows the multi-view video sequences to be displayed on one screen.
As to claim 14, see the rejection of  claim 4.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421